Citation Nr: 0927140	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  08-37 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to restoration of a 10 percent evaluation for 
scars of the shoulders and thighs. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1943 to November 
1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2008 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the Veteran filed VA Form 21-8940 for 
individual unemployability in November 2008, and the RO sent 
a notice letter to the Veteran later that month.  The issue 
of individual unemployability has not yet been adjudicated by 
the RO, and is referred to the RO for appropriate action.

The issue of entitlement to restoration of a 10 percent 
evaluation for scars of the shoulders and thighs is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

During the rating period on appeal, the Veteran's PTSD was 
productive of complaints including irritability, nightmares, 
memory loss, and social isolation; upon objective evaluation, 
his speech and thought processes were logical although 
sometimes irrelevant, he had no delusions or hallucinations, 
he was not able to attend to most activities of daily living, 
there was no grossly inappropriate behavior, and no 
persistent danger of hurting self or others.




CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation in 
excess of 70 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the U.S. Court of Appeals for 
Veterans Claims, in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, at 
43-44.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decisions of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this case, a letter was sent to the Veteran in December 
2007, prior to the initial RO decision which is the subject 
of this appeal.  The letter informed him of what evidence was 
required to substantiate the claim, and of the Veteran's and 
VA's respective duties for obtaining evidence.  It described 
what the evidence should show, including how the claimed 
disability affects the Veteran's employment.  Although no 
longer required, the Veteran was also asked to submit 
evidence and/or information in his possession to the RO.  In 
addition, the letter described how VA calculates disability 
ratings and effective dates.

It is acknowledged that the VCAA letter sent to the Veteran 
in December 2007 does not appear to fully satisfy the 
requirements of Vasquez-Flores, in that it did not specify 
that the evidence should show how the disability affected the 
Veteran's daily life, nor did it provide the rating schedule 
that would be used to evaluate the Veteran's PTSD.  
Therefore, to this extent, the duty to notify was not 
satisfied prior to the initial unfavorable decision on the 
claim by the RO.  Under such circumstances, VA's duty to 
notify may not be satisfied solely by various post-decisional 
communications.  See Mayfield v. Nicholson, supra, 444 F.3d 
at 1333.  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  Mayfield, supra; see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as a in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC), is sufficient to cure a timing defect).  
Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the 
claimant a meaningful opportunity to participate in the 
processing of the claim can prevent any such defect from 
being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 
1323-24 (Fed. Cir. 2007); Prickett, supra, 20 Vet. App. at 
376.

In this case, a letter was sent to the Veteran in June 2008 
providing him with the schedule that would be used to 
evaluate his PTSD and advising him that the Board would 
consider evidence showing how his disability affected his 
employment and daily life.  The claim was subsequently re-
adjudicated in the September 2008 SOC and March 2009 SSOC.  
In addition, the April 2008 rating decision, September 2008 
SOC, and March 2009 SSOC explained the basis for the RO's 
action, and the SOC and SSOC provided him with additional 60-
day periods to submit more evidence.  Thus, the Board finds 
that the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist, 
including the requirements set forth by the Court in Dingess 
and Vasquez-Flores have been satisfied.

With regard to VA's duty to assist, VA obtained treatment 
records from the Salt Lake City VA Medical Center (VAMC), and 
the Veteran submitted separate letters from his VA 
psychiatrist.  Moreover, the Veteran was afforded VA 
examinations in December 2007 and January 2009.

The Board finds that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Rather, it appears further development would serve no useful 
purpose and would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran. See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

II.  Increased Rating for PTSD

A.  Applicable Law

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  Additionally, 38 C.F.R. § 4.10 provides that the basis 
of disability evaluations is the ability of the body as a 
whole to function under the ordinary conditions of daily 
life, including employment.  These requirements for the 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decision based upon a single, incomplete, or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the disability level and any changes in the condition.

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

In this case, the Veteran contends he is entitled to an 
evaluation in excess of 70 percent for PTSD.  The current 
evaluation was assigned during the appellate process in a 
March 2009 rating decision and is effective from November 19, 
2007, the date on which the Veteran's claim of entitlement to 
an increased rating was received.  

Evaluations for PTSD are assigned pursuant to 38 C.F.R. § 
4.130, Diagnostic Code (DC) 9411.  Under this general formula 
for rating mental disorders, a rating of 70 percent is 
assigned where there is occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.

The next higher and highest available rating, 100 percent, is 
assigned where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.

The Board has reviewed the medical evidence covering the time 
period on appeal, and finds that the criteria for a higher 
evaluation have not been met.  Specifically, the requirements 
for a 100 percent rating have not been demonstrated by the 
evidence. 

At the outset, the Board notes that the record is replete 
with indications that the Veteran suffers from bipolar 
disorder and dementia.  In this regard, the Court has held 
that when a claimant has both service-connected and 
nonservice-connected disabilities, the Board must attempt to 
discern the effects of each disability and, where such 
distinction is not possible, attribute such effects to the 
service-connected disability.  Mittleider v. West, 11 
Vet.App. 181, 182 (1998).
 
Although the records show some cognitive dysfunction and 
difficulty communicating at times, there is no gross 
impairment in thought processes and communication.  The 
December 2007 VA examiner administered the Mini-Mental State 
Examination, and the Veteran scored 19 out of 30 possible 
points, which showed serious problems with cognitive 
functioning.  The Veteran only spoke occasionally during the 
examination, and at times, his comments were irrelevant, 
although at other times he gave appropriate responses.  At 
April 2007 and November 2007 mental health evaluations at the 
Salt Lake City VAMC, there was no evidence of thought 
disorder, the Veteran had logical, linear and goal-directed 
form of thought, and there were no circumstantial, tangential 
or psychotic thoughts expressed.  The Veteran was cooperative 
with speech of normal rate and volume.  At the July 2009 VA 
examination, the Veteran's speech was sparse and sometimes 
irrelevant.  His thought processes were linear but the 
examiner often could not follow his associations.  Thus, 
while the records show some difficulty in thought processes 
and communication, it did not rise to the level required for 
a 100 percent evaluation.      

The records did not show any delusions or hallucinations.  
The December 2007 VA examiner stated it was difficult to tell 
whether Veteran was delusional because of his lack of 
communication, and observed that he did not appear to be 
hallucinating.  No delusions and no overt psychotic symptoms 
were observed during the April 2007 and November 2007 mental 
health check-ups at the VAMC.  The January 2009 VA examiner 
stated there was no evidence of delusions or hallucinations.  

The records did not show grossly inappropriate behavior.  
While the December 2007 and January 2009 VA examination 
reports both indicated the Veteran was irritable and 
frequently yelled at his wife, there was no inappropriate 
behavior noted during the examination.  Dr. R. J. M., the 
Veteran's VAMC psychiatrist, wrote in his November 2007 and 
October 2008 letters that the Veteran had grossly 
inappropriate behavior at times in social situations, but did 
not provide examples or the frequency of these incidents.  
The Veteran was socially appropriate during the April 2007 
and November 2007 VAMC check-up evaluations by the same 
psychiatrist.  

The records do not show persistent danger of hurting self or 
others.  The December 2007 VA examiner recorded no suicidal 
ideation and no history of assaultiveness or suicide 
attempts.  Dr. R. J. M. stated in his November 2007 letter 
that the Veteran had suicidality, but did not elaborate 
further.  However, when Dr. R. J. M. saw the Veteran for his 
April 2007 and November 2007 mental health check-ups at the 
VAMC, his report stated that there were no suicidal or 
homicidal ideations expressed, and the doctor reiterated that 
the Veteran was not suicidal and did not require 
hospitalization.  During the January 2009 VA examination, the 
Veteran said he was glad to be alive, but his wife reported 
he often said he wished he were dead, but that she did not 
think he would go through with it.  His son said the Veteran 
talked about wanting to be dead when he was frustrated 
because he could not do something he used to be able to do.  
The examination report stated that the Veteran did not talk 
about harming others.    

The records show memory impairment, but not memory loss for 
the names of close relatives, own occupation or own name.  
During the December 2007 VA examination, the Veteran's wife 
reported that the Veteran did not remember current events for 
more than a very short time, but that he did remember distant 
events such as World War II quite well.  Over a year later, 
at the January 2009 VA examination, the Veteran's wife said 
his memory had gotten much worse.  He would often repeat 
activities because he had forgotten he had already done them.  
For example, he would retrieve his shoes, but then forget 
where he put them and have to look for them all over again.  
The examiner assessed significant problems with remote, 
recent and immediate memory functions.  However, there was no 
indication the Veteran did not remember his own name or the 
names of his family members, or other similar personal 
details.  

The records also show the Veteran continued to have classic 
symptoms of PTSD related to his active service.  The December 
2007 VA examination report stated the Veteran had nightmares 
about the war and often screamed in the middle of the night.  
Dr. R. J. M. stated the Veteran had a depressed mood, low 
motivation, nightmares, flashbacks, and intrusive thoughts in 
his October 2008 letter.  

With regard to occupational and social impairment, the 
December 2007 VA examiner opined that the Veteran could not 
be gainfully employed, as he was very dependent on his family 
for even basic needs at that point.  Moreover, the examiner 
stated the Veteran was distant from other people, but that it 
was difficult to tell how much of that was from dementia 
versus PTSD.  Moreover, the Veteran's wife stated the Veteran 
had interaction with people at church, talked to their next 
door neighbor, and was involved in family activities.  In his 
November 2007 letter, Dr. R. J. M. opined that the Veteran's 
irritability, mood lability, and depression caused gross 
impairment in his daily activities and led to him being 
unable to work from the age of 52.  Again, however, Dr. R. J. 
M.'s April and November evaluations id not indicate gross 
impairment in daily activities.  Additionally, the doctor 
stated that, due to PTSD and bipolar disorder, the Veteran 
was unemployable and it was unlikely that he would be able to 
return to work in the future.  At the January 2009 VA 
examination, the Veteran said that his marriage was good.  
His wife stated that he still talked to their neighbor, but 
could not really carry on a conversation.  Thus, the records 
show substantial occupational and social impairment, but not 
complete impairment in both spheres, as the Veteran 
maintained relationships with his wife, neighbor and family, 
and was able to interact on a basic level with his doctors 
and the VA examiners.   

The Board acknowledges that the records do show that the 
Veteran has some of the symptoms listed in the 100 percent 
rating category.  For example, the records show intermittent 
inability to perform activities of daily living, including 
maintenance of minimal personal hygiene.  At the December 
2007 VA examination, the Veteran's wife reported that he used 
to enjoy gardening, but no longer remembered what to do once 
he got outside.  Additionally, the Veteran would occasionally 
help with household chores, but his wife had to give him 
step-by-step directions, as he could not follow through on 
multiple directions.  During examinations, the Veteran was 
observed to be clean and well-dressed.  However, the January 
2009 VA examination report indicated that the Veteran's wife 
had to help him with most of his activities of daily living, 
including personal hygiene.  He was able to handle his own 
toileting, eat food that was put in front of him, and put on 
clothes that were laid out for him.  The examiner stated 
that, "these are related mostly to his dementia problems," 
but it is unclear from the report whether the examiner was 
referring to the Veteran's inability to care for himself or 
to his lack of interest in recreational activities.  In any 
case, the examiner stated the Veteran was incapable of living 
on his own.  

Moreover, the records show partial disorientation to time or 
place.  At the December 2007 VA examination, the Veteran was 
not fully oriented; he knew the date and month, but not the 
year, and he knew what city and building they were in, but 
not the floor number.  The April 2007 and November 2007 VAMC 
notes describe the Veteran as being fully alert and oriented.  
At the January 2009 VA examination, the Veteran was oriented 
to place, but did not know correct date or year.  

Although the records do show that the Veteran meets some of 
the criteria necessary for a 100 percent rating, most of the 
symptoms have been consistent with the assigned evaluation of 
70 percent.  For example, he displayed irrelevant speech, 
unprovoked irritability, hyperarousal and nightmares, some 
spatial disorientation, and neglect of hygiene.  

Thus, based on the number of symptoms which are congruent 
with the current rating of 70 percent, the Board finds that 
the overall disability picture does not approximate the 
criteria for a 100 percent evaluation, and that the 
disability picture more nearly approximates the criteria 
required for the assigned 70 percent rating, pursuant to 38 
C.F.R. § 4.7.

In concluding that an increased disability rating in excess 
of 70 percent is not warranted for this rating period, the 
Board has also relied upon the Veteran's Global Assessment of 
Functioning (GAF) scores assigned during various mental 
health evaluations.  GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health and illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994).  

The Veteran was assigned a GAF score of 50 at the December 
2007 VA examination, 35 by Dr. R. J. M. in his November 2007 
letter, 40 at both the April 2007 and November 2007 VAMC 
check-up appointments, and 45 at the January 2009 VA 
examination.  In this regard, scores ranging from 31 to 40 
reflect some impairment in reality testing or communication 
(e.g., speech is at time illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school).  The Board finds 
that the scores in this range accurately reflect the 
Veteran's currently assigned 70 percent evaluation.  The 
Veteran had illogical speech at times.  Thus, the GAF scores 
in this range do not warrant an increased evaluation.  

Next, scores in the range of 41 to 50 represent serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  The Board finds that the scores 
assigned in this range also reflect the Veteran's currently 
assigned 70 percent evaluation.  The records reflect the 
Veteran had serious impairment in occupational functioning, 
and some impairment in communication with others.   Again, 
the GAF scores in this range do not warrant an increased 
evaluation.  

Moreover, the Board notes that the December 2007 and January 
2009 VA examiners assigned 3 different GAF scores as they 
pertained to each of the Veteran's mental health issues.  The 
scores considered above were assigned in relation to the 
Veteran's PTSD.  With regard to the Veteran's dementia, 
however, the 2007 examiner assigned a score of 30, and the 
2009 examiner assigned a score of 33.  The 2009 examiner 
further assigned an overall GAF score of 33, indicating that 
the dementia did cause a significant amount of the Veteran's 
functional impairment.  Thus, although the Board considered 
all symptoms attributable to PTSD unless otherwise shown to 
be extricable from the dementia symptoms, the fact that 
different GAF scores were assigned by the VA examiners was 
considered in assessing the overall disability picture.  
Moreover, even Dr. R. J. M. in his November 2007 evaluation 
noted differing diagnoses of bipolar disorder and dementia 
and treatment for bipolar disorder along with "residual 
PTSD" symptoms; he appears to associate some of the 
Veteran's symptoms to the nonservice-connected psychiatric 
disorders.    

The Board expresses its appreciation for the Veteran's 
honorable service in the U.S. Army, and recognizes his 
valiant participation in World War II and receipt of a Purple 
Heart.  However, based upon the foregoing, the Board finds 
that the criteria have not been met for an increased rating 
for PTSD, for any part of the time period on appeal.  In 
reaching this conclusion, the benefit-of-the-doubt doctrine 
has been considered, but the preponderance of the evidence is 
against the claim for an increased rating.  See 38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.

In addition to the foregoing, the Board has considered 
whether the Veteran's service-connected PTSD warrants an 
increased rating on an extra-schedular basis.  The governing 
criteria for the award of an extra-schedular rating call for 
a finding that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked inference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  In such an instance, the RO 
is authorized to refer the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for assignment of an extra-schedular evaluation commensurate 
with average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1). 

In this case, frequent hospitalization has not been shown.  
Further, the record indicates that the Veteran retired from 
his job for a number of reasons, including physical, as 
opposed to mental, disabilities.  Moreover, the Court has 
held that, "if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required."  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  The Board finds that such is the 
case here.  Thus, the evidence does not indicate that 
application of the regular schedular standards is rendered 
impracticable, and referral for consideration of an extra-
schedular evaluation under 38 C.F.R. § 3.321 is not 
warranted.


ORDER

Entitlement to an evaluation in excess of 70 percent for 
posttraumatic stress disorder is denied.  


REMAND

In an April 2008 rating decision, the RO proposed to reduce 
the Veteran's 10 percent rating for scars of the shoulders 
and thighs to a non-compensable rating.  An October 2008 
rating decision effectuated the reduction to begin January 1, 
2009.  The Veteran filed a statement in December 2008 
expressing disagreement with the October 2008 rating decision 
and requesting that the scars be re-examined.  The Board 
finds that the December 2008 statement can reasonably be 
construed as a Notice of Disagreement (NOD).  

The Board notes the Veteran has not been furnished a 
Statement of the Case which addresses the issue of 
entitlement to restoration of the 10 percent rating for 
scars.  In such cases, under judicial precedent, the 
appellate process was initiated by the NOD, and the Veteran 
is entitled to an SOC on the issue.  See Pond v. West, 12 
Vet. App. 341 (1999); Manlincon v. West, 12 Vet. App. 238 
(1999).  Accordingly, the issue of restoration of the 10 
percent rating for scars must be remanded to the RO for 
additional action.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. The Veteran should be furnished with a 
Statement of the Case addressing the issue 
of entitlement to restoration of a 10 
percent evaluation for service-connected 
scars of the shoulders and thighs.  He 
should be advised that a timely 
substantive appeal will be necessary to 
perfect the appeal to the Board.  The RO 
should also assure that all VCAA notice 
and assistance requirements are satisfied.

2.  Only if the appeal is timely perfected 
is the issue to be returned to the Board 
for further appellate consideration, if 
otherwise in order.                

The purpose of this REMAND is to ensure that all 
administrative steps in the appellate process are completed, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


